Exhibit 10.1
INTEL CORPORATION
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE 2006 EQUITY INCENTIVE PLAN
(for RSUs granted after July 1, 2010 under the OSU program)

1.   TERMS OF RESTRICTED STOCK UNIT       This Restricted Stock Unit Agreement
(this “Agreement”), the Notice of Grant delivered herewith (the “Notice of
Grant”) and the Intel Corporation 2006 Equity Incentive Plan (the “2006 Plan”),
as such may be amended from time to time, constitute the entire understanding
between you and Intel Corporation (the “Corporation”) regarding the Restricted
Stock Units (“RSUs”) identified in your Notice of Grant.   2.   VESTING OF RSUs
      Provided that you continuously serve as a member of the Corporation’s
Board of Directors from the Grant Date specified in the Notice of Grant through
the vesting date specified in the Notice of Grant, then as of the vesting date
the RSUs shall vest and be converted into the right to receive the number of
shares of the Corporation’s Common Stock, $.001 par value (the “Common Stock”),
determined by multiplying the Target Number of Shares as specified in the Notice
of Grant by the conversion rate as set forth below, and except as otherwise
provided in this Agreement. If a vesting date falls on a weekend or any other
day on which the NASDAQ Stock Market (“NASDAQ”) is not open, affected RSUs shall
vest on the next following NASDAQ business day.       RSUs will vest to the
extent provided in and in accordance with the terms of the Notice of Grant and
this Agreement. If your service as a member of the Corporation’s Board of
Directors terminates for any reason except death, Disablement (defined below) or
Retirement (defined below), prior to the vesting date set forth in your Notice
of Grant, your unvested RSUs and dividend equivalents will be cancelled.   3.  
CONVERSION OF RSUs       The conversion rate of RSUs into the right to receive a
number of shares of Common Stock depends on the Corporation’s Total Stockholder
Return (“Intel TSR”) relative to the Total Stockholder Return of the Comparison
Group (“CG TSR”) at the end of the Performance Period, as those terms are
defined below. The minimum conversion rate shall be 33% of the Target Number of
Shares as specified on the Notice of Grant and the maximum conversion rate shall
be 200% of the Target Number of Shares as specified on the Notice of Grant. If
the Intel TSR and CG TSR are within 1 percentage point, the conversion rate
shall be

1



--------------------------------------------------------------------------------



 



    100%. If the Intel TSR is less than the CG TSR, the conversion rate shall be
100% minus two times the difference in percentage points. If the Intel TSR is
greater than the CG TSR, the conversion rate shall be 100% plus three times the
difference in percentage points. In the event that the conversion rate results
in the right to receive a partial share of Common Stock, the conversion rate
shall be rounded down so that the RSUs shall not convert into the right to
receive the partial share.       By way of illustration, assume the CG TSR is
100%. If the Intel TSR equals 100.5%, the conversion rate is 100%, so that your
RSUs convert into the right to receive 100% of the Target Number of Shares. If
the Intel TSR is 90%, the difference is 10 percentage points and the conversion
rate is 80%, so that your RSUs convert into the right to receive 80% of the
Target Number of Shares. If the Intel TSR is 105%, the difference is
5 percentage points and the conversion rate is 115%, so that your RSUs convert
into the right to receive 115% of the Target Number of Shares.

  (a)   Intel TSR is a percentage (to the third decimal point) derived by:

  (1)   A numerator that is difference between the closing sale price of Common
Stock on the grant date subtracted from the average closing sale price of Common
Stock during the 6 months prior to the end of the Performance Period, plus any
dividends paid or payable with respect to a record date that occurs during the
Performance Period; and     (2)   A denominator that is the closing sale price
of Common Stock on the grant date.

  (b)   CG TSR is the average of the Tech 15 TSR and the S&P 100 TSR where:

  (1)   TSR of each stock is a. the difference between the closing sale price on
the grant date subtracted from the weighted average closing sale price during
the 6 months prior to the end of the Performance Period, plus any dividends paid
or payable with respect to a record date that occurs during the Performance
Period, divided (to the third decimal point) by b. the closing sale price on the
grant date;     (2)   Tech 15 TSR is the median TSR of the fifteen technology
companies that make up the list companies included in the Tech 15 TSR of
similarly designed performance based restricted stock units granted by the
Compensation Committee earlier in the calendar year of the grant date, and
regardless of any subsequent change after the grant date;     (3)   S&P 100 TSR
is the median TSR of the companies that make up the list of companies included
in the Standard & Poor’s 100 of

2



--------------------------------------------------------------------------------



 



      similarly designed performance based restricted stock units granted by the
Compensation Committee earlier in the calendar year of the grant date, and
regardless of any subsequent change after the grant date; and

  (c)   For purposes of determining TSR of any company (including the
Corporation):

  (1)   Any dividend paid or payable in cash shall be valued at its cash amount
(without any deemed reinvestment). Any dividend paid in securities with a
readily ascertainable fair market value shall be valued at the market value of
the securities as of the dividend record date. Any dividend paid in other
property shall be valued based on the value assigned to such dividend by the
paying company for tax purposes.     (2)   Any company included in the Tech 15
TSR or S&P 100 TSR that does not have a stock price that is quoted on a national
securities exchange at the end of the Performance Period will be factored into
the median calculation based on its TSR from the grant date until the last date
on which its stock price was last quoted on a national securities exchange in
the United States.

  (d)   Performance Period is the period beginning on January 22, 2010 and
ending on January 22, 2013. If January 22, 2013 falls on a weekend or any other
day on which the NASDAQ is not open, the Performance Period shall end on the
next following NASDAQ business day. If for any reason the Corporation (including
any successor corporation) ceases to have its stock price quoted on a national
securities exchange, the Performance Period shall end as of the last date that
the stock price is quoted on a national securities exchange.

4.   DIVIDEND EQUIVALENTS       Dividend equivalents will vest at the same time
as their corresponding RSUs and convert into the right to receive shares of
Common Stock. Dividend equivalents will be paid on the number of shares of the
Corporation’s Common Stock into which this RSU is converted by determining the
sum of the dividends paid or payable on such number of shares of Common Stock
with respect to each record date that occurs between the Grant Date and the
vesting date specified in the Notice of Grant (without any interest or
compounding), divided (to the third decimal point) by the average of the highest
and lowest sales prices of the Common Stock as reported by NASDAQ on the last
day of the Performance Period. The quotient derived from the previous sentence
shall be rounded down so that dividend equivalents will convert into the right
to receive whole shares of Common Stock.

3



--------------------------------------------------------------------------------



 



5.   SETTLEMENT INTO COMMON STOCK       Shares of Common Stock will be issued or
become free of restrictions as soon as practicable following the vesting date of
the RSUs and dividend equivalents, provided that you have satisfied your tax
withholding obligations as specified under Section 11 of this Agreement and you
have completed, signed and returned any documents and taken any additional
action that the Corporation deems appropriate to enable it to accomplish the
delivery of the shares of Common Stock. The shares of Common Stock will be
issued in your name (or may be issued to your executor or personal
representative, in the event of your death or Disablement), and may be effected
by recording shares on the stock records of the Corporation or by crediting
shares in an account established on your behalf with a brokerage firm or other
custodian, in each case as determined by the Corporation. In no event will the
Corporation be obligated to issue a fractional share.       Notwithstanding the
foregoing, (i) the Corporation shall not be obligated to deliver any shares of
the Common Stock during any period when the Corporation determines that the
conversion of a RSU or the delivery of shares hereunder would violate any laws
of the United States or your country of residence or employment and/or may issue
shares subject to any restrictive legends that, as determined by the
Corporation’s counsel, is necessary to comply with securities or other
regulatory requirements, and (ii) the date on which shares are issued or
credited to your account may include a delay in order to provide the Corporation
such time as it determines appropriate to calculate Intel TSR and CG TSR, for
the Committee (as defined below) to certify performance results, to calculate
and address tax withholding and to address other administrative matters. The
number of shares of Common Stock into which RSUs and dividend equivalents
convert as specified in the Notice of Grant shall be adjusted for stock splits
and similar matters as specified in and pursuant to the 2006 Plan.   6.  
TERMINATION OF SERVICE AS DIRECTOR       Except as expressly provided otherwise
in this Agreement, if your term of service as a director of the Corporation’s
Board of Directors terminates for any reason, whether voluntarily or
involuntarily, other than on account of death, Disablement (defined below) or
Retirement (defined below), all RSUs and dividend equivalents not then vested
shall be cancelled on the date of termination of service   7.   DEATH      
Except as expressly provided otherwise in this Agreement, if you die during your
term of service as a member of the Corporation’s Board of Directors, your RSUs
and dividend equivalents will become one hundred percent (100%) vested.   8.  
DISABILITY

4



--------------------------------------------------------------------------------



 



    Except as expressly provided otherwise in this Agreement, your RSUs and
dividend equivalents will become one hundred percent (100%) vested, if your
service as a member of the Corporation’s Board of Directors terminates due to
your Disablement. For purposes of this Section, “Disablement” shall be
determined in accordance with the standards and procedures of the then-current
Long Term Disability Plan maintained by the Corporation and in the event you are
not a participant in a then-current Long Term Disability Plan maintained by the
Corporation, “Disablement” means a physical condition arising from an illness or
injury, which renders an individual incapable of performing work in any
occupation, as determined by the Corporation.   9.   RETIREMENT       If you
retire from service as a member of the Corporation’s Board of Directors at age
72 or more, or with at least seven (7) years of service as a member of the
Corporation’s Board of Directors, your RSUs will become one hundred percent
(100%) vested.   10.   TAX WITHHOLDING       RSUs and dividend equivalents are
taxable upon vesting (as indicated in your Notice of Grant) or, if later, the
date to which you have deferred settlement of your RSUs. To the extent required
by applicable federal, state or other law, you shall make arrangements
satisfactory to the Corporation (or the Subsidiary that employs you, if your
Subsidiary is involved in the administration of the 2006 Plan) for the payment
and satisfaction of any income tax, social security tax, payroll tax, social
taxes, applicable national or local taxes, or payment on account of other tax
related to withholding obligations that arise by reason of granting of a RSU,
vesting of a RSU or any sale of shares of the Common Stock (whichever is
applicable).       The Corporation shall not be required to issue or lift any
restrictions on shares of the Common Stock pursuant to your RSUs and dividend
equivalents or to recognize any purported transfer of shares of the Common Stock
until such obligations are satisfied.       Unless provided otherwise by the
Committee of the Board of Directors established pursuant to the 2006 Plan (the
“Committee”), these tax obligations (if any) will be satisfied by the
Corporation withholding a number of shares of Common Stock that would otherwise
be issued under the RSUs and dividend equivalents that the Corporation
determines has a Market Value sufficient to meet the tax withholding
obligations. In the event that the Committee provides that these obligations
will not be satisfied under the method described in the previous sentence, you
authorize UBS Financial Services Inc., or any successor plan administrator, to
sell a number of shares of Common Stock that are issued under the RSUs and
dividend equivalents, which the Corporation determines is sufficient to generate
an amount that meets the tax withholding obligations plus

5



--------------------------------------------------------------------------------



 



    additional shares to account for rounding and market fluctuations, and to
pay such tax withholding to the Corporation. The shares may be sold as part of a
block trade with other participants of the 2006 Plan in which all participants
receive an average price. For this purpose, “Market Value” will be calculated as
the average of the highest and lowest sales prices of the Common Stock as
reported by NASDAQ on the day your RSUs and dividend equivalents vest. The
future value of the underlying shares of Common Stock is unknown and cannot be
predicted with certainty.       You are ultimately liable and responsible for
all taxes owed by you in connection with your RSUs and dividend equivalents,
regardless of any action the Corporation takes or any transaction pursuant to
this Section with respect to any tax withholding obligations that arise in
connection with the RSUs and dividend equivalents. The Corporation makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of the RSUs and
dividend equivalents or the subsequent sale of any of the shares of Common Stock
underlying the RSUs and dividend equivalents that vest. The Corporation does not
commit and is under no obligation to structure the RSU program to reduce or
eliminate your tax liability.   11.   ELECTION TO DEFER RECEIPT OF RSU SHARES  
    You may elect to defer receipt of shares of Common Stock relating to an RSU
beyond the vesting dates set forth in your Notice of Grant under the rules and
procedures established separately by the Corporation. That election will allow
you to defer income recognition, until the date on which your service as a
member of the Corporation’s Board of Directors terminates for any reason. Under
Internal Revenue Code Section 409A, the election to defer under this section
must be made in the calendar year prior to the year in which services related to
those RSU’s are first performed. Notwithstanding anything to the contrary in
this Agreement, shares of Common Stock will not be issued and you will not have
any rights of a stockholder in Common Stock issuable under this Agreement to the
extent that you have elected to defer the issuance and receipt of such Common
Stock. If, however, your service as a member of the Corporation’s Board of
Directors terminates prior to the vesting dates set forth in your Notice of
Grant, any shares that would not have vested on your date of termination will be
cancelled regardless of your election. Notwithstanding your election to defer
made in the calendar year prior to grant, the Corporation is not obligated to
make a grant in any future year or in any given amount and should not create an
expectation that the Corporation might make a grant in any future year or in any
given amount.   12.   RIGHTS AS A STOCKHOLDER       Your RSUs and dividend
equivalents may not be otherwise transferred or assigned, pledged, hypothecated
or otherwise disposed of in any way, whether by operation of law or otherwise,
and may not be subject to execution,

6



--------------------------------------------------------------------------------



 



    attachment or similar process. Any attempt to transfer, assign, hypothecate
or otherwise dispose of your RSUs and dividend equivalents other than as
permitted above, shall be void and unenforceable against the Corporation.      
You will have the rights of a stockholder only after shares of the Common Stock
have been issued to you following vesting of your RSUs and dividend equivalents
and satisfaction of all other conditions to the issuance of those shares as set
forth in this Agreement. RSUs and dividend equivalents shall not entitle you to
any rights of a stockholder of Common Stock and there are no voting or dividend
rights with respect to your RSUs and dividend equivalents. RSUs and dividend
equivalents shall remain terminable pursuant to this Agreement at all times
until they vest and convert into shares. As a condition to having the right to
receive shares of Common Stock pursuant to your RSUs and dividend equivalents,
you acknowledge that unvested RSUs and dividend equivalents shall have no value
for purposes of any aspect of your employment relationship with the Corporation.
  13.   AMENDMENTS       The 2006 Plan and RSUs and dividend equivalents may be
amended or altered by the Committee or the Board of Directors of the Corporation
to the extent provided in the 2006 Plan.   14.   THE 2006 PLAN AND OTHER TERMS;
OTHER MATTERS

  (a)   Certain capitalized terms used in this Agreement are defined in the 2006
Plan. Any prior agreements, commitments or negotiations concerning the RSUs and
dividend equivalents are superseded by this Agreement and your Notice of Grant.
You hereby acknowledge that a copy of the 2006 Plan has been made available to
you.     (b)   The grant of RSUs and dividend equivalents to you in any one
year, or at any time, does not obligate the Corporation to make a grant in any
future year or in any given amount and should not create an expectation that the
Corporation or any Subsidiary might make a grant in any future year or in any
given amount.     (c)   To the extent that the grant of RSUs and dividend
equivalents refers to the Common Stock of Intel Corporation, and as required by
the laws of your country of residence or employment, only authorized but
unissued shares thereof shall be utilized for delivery upon vesting in accord
with the terms hereof.     (d)   Notwithstanding any other provision of this
Agreement, if any changes in the financial or tax accounting rules applicable to
the RSUs and dividend equivalents covered by this Agreement shall occur which,
in the sole judgment of the Committee, may have an adverse effect on the
reported earnings, assets or liabilities of the Corporation, the Committee may,
in its

7



--------------------------------------------------------------------------------



 



      sole discretion, modify this Agreement or cancel and cause a forfeiture
with respect to any unvested RSUs and dividend equivalents at the time of such
determination.     (e)   Because this Agreement relates to terms and conditions
under which you may be issued shares of Common Stock of Intel Corporation, a
Delaware corporation, an essential term of this Agreement is that it shall be
governed by the laws of the State of Delaware, without regard to choice of law
principles of Delaware or other jurisdictions. The Committee may provide that
any dispute as to this Agreement shall be presented and determined in such forum
as the Board of Directors may specify, including through binding arbitration.
Any action, suit, or proceeding relating to this Agreement or the RSUs and
dividend equivalents granted hereunder shall be brought in the state or federal
courts of competent jurisdiction in the State of California.     (f)   Copies of
Intel Corporation’s Annual Report to Stockholders for its latest fiscal year and
Intel Corporation’s latest quarterly report are available, without charge, at
the Corporation’s business office.     (g)   Notwithstanding any other provision
of this Agreement, if any changes in law or the financial or tax accounting
rules applicable to the RSUs and dividend equivalents covered by this Agreement
shall occur, the Corporation may, in its sole discretion, (1) modify this
Agreement to impose such restrictions or procedures with respect to the RSUs and
dividend equivalents (whether vested or unvested), the shares issued or issuable
pursuant to the RSUs and dividend equivalents and/or any proceeds or payments
from or relating to such shares as it determines to be necessary or appropriate
to comply with applicable law or to address, comply with or offset the economic
effect to the Corporation of any accounting or administrative matters relating
thereto, or (2) cancel and cause a forfeiture with respect to any unvested RSUs
and dividend equivalents at the time of such determination.

8